DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Applicant’s claim for the benefit of a prior-filed provisional application, Application No. 63/057,771 filed on July 28, 2020, under 35 U.S.C. 119(e) is acknowledged.

Response to Amendments and Arguments
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on March 9, 2022, hereinafter “Reply”, after non-final rejection of December 21, 2021, hereinafter “Non-Final Rejection”.  Claims 1-2, 4, 6, 9, 11-12, 14, 16, and 19 have been amended, and no claims have been added nor cancelled.  Claims 1-20 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
(1) 	In view of the amendments to the drawings, the drawing objections have been withdrawn. 
(2) 	In view of the amendments to the claims, all of the claim objections, except for claim 14 below, have been withdrawn. 
(3)	Applicant’s arguments on pp. 11-13 with respect to independent claims 1 and 11 and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(4)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply. Refer to the corresponding sections of the claim analysis below for details.

Claim Objections
Claim 14 is objected to because of the following informalities:
In claim 14, lines 5-6, “based on satisfaction” may be amended to “based on the satisfaction” to follow proper antecedent basis.  (Emphasis added.)
In claim 14, line 8, “a number of available resources in the first set of resources” may be amended to “the number of available resources in the first set of resources” to follow proper antecedent basis.  (Emphasis added.)
Other claims with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 10-13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat et al. (US 2020/0089537 A1), hereinafter “Bahirat”, in view of Bavishi et al. (US 2020/0050366 A1), hereinafter “Bavishi”, and Chidambaram Nachiappan et al. (US 2021/0326169 A1), hereinafter “Nachiappan”.

	Regarding claim 1, Bahirat teaches:
A method for scheduling commands for processing by a storage device, the 5method comprising: (FIGs. 1-3; “[0019] FIG. 1 is a block diagram of a solid-state drive 118 [storage device]”; “[0040] The scheduler 302 selects the next command from one of the command domain queues 212 a-d to be sent to the die”)
receiving and storing a command from an application in a first queue; (FIG. 2; “[0028] Commands that are received over bus 144 by the host interface 128 in the solid-state drive 118 are stored in the host submission queues 202 [first queue] based on type of command and the domain associated with the command”; “[0035] The host enqueues an unthrottled command in host submission queues 202 [first queue] in the solid-state drive 118 as an application executing in the host issues a request to the solid-state drive 118”)
obtaining information on a first set of resources managed by the storage device; 
synchronizing a second set of resources based on the information on the first set of resources; 
10allocating the second set of resources into a first pool and a second pool, wherein the first pool is shared by the first queue and a second queue, and at least a portion of the second pool is reserved for the second queue; (FIGs. 5, 7; [0021]; “[0045] FIG. 5 is embodiment of a command scheduler 500 in the bandwidth allocation and quality of service controller 148 shown in FIG. 1. The command scheduler 500 includes a domain credit pool 502 [second set of resources]”; “[0049] The domain credit pool 502 [second set of resources] is shared by all domains. Initially each domain is assigned equal credit”; [0050]; “[0065] At block 700, a domain credit pool 502 [second set of resources] for all domains that share access to the solid-state drive and a credit per domain are maintained”; “[0067] At block 704, if credit [first pool] is available for a domain to process the command, processing continues with block 706. If credit is not available, processing continues with block 712”; “[0071] At block 712, the bandwidth (credits) allocated to each domain is the minimum bandwidth to be provided to the domain. However, if bandwidth is available because the bandwidth [second pool] allocated to another domain is not currently being used, additional bandwidth can be allocated to the domain. The command scheduler 500 can dynamically redistribute reserved bandwidth in the domain for a first user that is unused by the first user to a second user. If there is additional bandwidth (credits) [second pool] available from another domain, processing continues with block 714. If not, processing continues with block 717”; the domain credit pool 502 [second set of resources] includes credits of all domains; these credits include credits [first pool] available for a domain to process commands according to a credit per domain value of that domain, credits [second pool] available for another domain to process commands according to a credit per domain value of the other domain, etc.)
determining a condition of the second set of resources in the first pool; (FIG. 7; “[0067] At block 704, if credit [first pool] is available for a domain to process the command, processing continues with block 706. If credit is not available, processing continues with block 712”; as described above, the domain credit pool 502 [second set of resources] includes credits of all domains; these credits include credits [first pool] available for a domain to process commands according to a credit per domain value of that domain; a condition is considered to be a determination at block 704 of FIG. 7 of whether the credits [first pool] available for a domain to process commands according to a credit per domain value of that domain)
allocating, to the command, one of the second set of resources in the first pool, based on a first determination of the condition, wherein, based on the allocating of the one of the second set of resources in the first pool, the command is stored in a hardware queue associated with the storage device for processing by the storage device; and (FIGs. 1, 7; “[0019] FIG. 1 is a block diagram of a solid-state drive 118 [storage device]”; [0050]; “[0067] At block 704, if credit [first pool] is available [first determination] for a domain to process the command, processing continues with block 706. If credit is not available, processing continues with block 712”; “[0068] At block 706, the command is moved from the host submission queue 202 to the die queue 210 and credit is adjusted for the domain based on the Quality of Service requirement and commands already pending for the domain. After the commands is sent to the non-volatile memory die 200 from the command domain queue 212 [hardware queue], credit balance for that domain is reduced. For each command, the credit is computed on the fly as discussed in conjunction with FIGS. 6A and 6B. If there are more commands pending in the die queue 210 for the domain, less credit is subtracted allowing that domain to execute more commands. Domains that require more bandwidth use lower per command credit subtraction thus allowing that particular domain to complete more commands. Processing continues with block 700 to maintain the domain credit pool 502”; [0086]-[0088]; as described above, the domain credit pool 502 [second set of resources] includes credits of all domains; these credits include credits [first pool] available for a domain to process commands according to a credit per domain value of that domain; a first determination of the condition is considered to be a determination in block 704 of FIG. 7 that the credits [first pool] are available for a domain to process commands according to a credit per domain value of that domain; if credit [first pool] is available [first determination] for a domain to process the command, processing continues with block 706; one of the credits [first pool] available for the domain to process the command is considered to be allocated to the command at block 706 in FIG. 7 when the command is moved from the host submission queue 202 to the die queue 210 and the credits [first pool] are adjusted for the domain based on the Quality of Service requirement and commands already pending for the domain)
15based on a second determination of the condition, checking for at least one of the second set of resources in the first pool to become available for allocating to the command.  (FIG. 7; [0019], [0025]; “[0067] At block 704, … If credit [first pool] is not available [second determination], processing continues with block 712”; “[0071] At block 712, the bandwidth (credits) allocated to each domain is the minimum bandwidth to be provided to the domain. However, if bandwidth is available because the bandwidth [second pool] allocated to another domain is not currently being used, additional bandwidth can be allocated to the domain. The command scheduler 500 can dynamically redistribute reserved bandwidth in the domain for a first user that is unused by the first user to a second user. If there is additional bandwidth (credits) [second pool] available from another domain, processing continues with block 714. If not, processing continues with block 717”; “[0072] At block 714, … After the command is fetched, if another domain has provided credit [second pool] to execute the command then this command is added to the respective die queue 210 [second queue]. Processing continues with block 700 to maintain the domain credit pool 502”; as described above, the domain credit pool 502 [second set of resources] includes credits of all domains; these credits include credits [first pool] available for a domain to process commands according to a credit per domain value of that domain, credits [second pool] available for another domain to process commands according to a credit per domain value of the other domain, etc.; a second determination of the condition is considered to be a determination in block 704 of FIG. 7 that the credits [first pool] are not available [second determination] for the domain to process commands according to the credit per domain value of that domain, processing continues with blocks 712 and 714 if the other domain has provided credit [second pool] to execute the command; one of the credits [second pool] available for the other domain to process the command is considered to be allocated to the command at block 714 in FIG. 7 when this command is added or stored to the respective die queue 210 [second queue] to be processed in the non-volatile memory dies 200 of the solid-state drive 118 [storage device]; as described above, the domain credit pool 502 [second set of resources] includes credits of all domains)

Bahirat does not teach obtaining information on a first set of resources managed by the storage device; synchronizing a second set of resources based on the information on the first set of resources; wherein the first pool is shared by the first queue and a second queue, and at least a portion of the second pool is reserved for the second queue.

However, Bavishi teaches:
obtaining information on a first set of resources managed by the storage device; (FIG. 4; “[0074] In operation 410, the memory sub-system 110 transmits, and the host system 120 receives, an indication of an initial quantity [information] of read credits available [first set of resources] in the memory sub-system 110 [storage device] to accept read requests from the host system 120”)
synchronizing a second set of resources based on the information on the first set of resources.  (FIG. 4; “[0075] In operation 412, the host system 120 sets a quantity of available read credits [second set of resources] to equal the initial quantity [information of read credits available (first set of resources)] received in operation 410”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bahirat to incorporate the teachings of Bavishi to provide a solid-state drive of Bahirat having a command scheduler that dynamically assigns a command received from a host and stored in a host submission queue in the solid-state drive to a plurality of die queues and a plurality of command domain queues, with a memory system of Bavishi having a memory sub-system that transmits, and a host system that receives, an indication of an initial quantity of read credits available in the memory sub-system to accept read requests from the host system.  Doing so with the solid-state drive of Bahirat would improve buffer management techniques that can reduce communication bottlenecks in buffering read and write requests that are transmitted from a host system to a memory sub-system for execution.  (Bavishi, [0013])

The combination of Bahirat does not teach wherein the first pool is shared by the first queue and a second queue, and at least a portion of the second pool is reserved for the second queue.

However, Nachiappan teaches:
wherein the first pool is shared by the first queue and a second queue, and at least a portion of the second pool is reserved for the second queue.  (FIGs. 1-2, 6; “[0021] … Each arbiter 125A-N is responsible for arbitrating between transactions received from the request queues 117A-N corresponding to the various agents 105A-N”; “[0023] In one embodiment, manager 130 assigns a number of private credits 122A-N [second pool] to each of the agent nodes 120A-N. Private credits 122A-N [second pool] are used by the corresponding agents 105A-N … each agent node 120A-N has a separate set of private credits 122A-N [second pool] for each different endpoint 115A-N. For example, in this embodiment, agent node 120A has a first set of private credits 122A [second pool] for sending transactions to endpoint 115A, agent node 120A has a second set of private credits 122A [second pool] for sending transactions to endpoint 115B, and so on. When a given agent 105 wants to send a transaction to a given endpoint 115, the corresponding agent node 120 will check to see if there is an available credit in the private credits 122 [second pool]. If there is an available credit, then the agent node 120 will enable the transaction to be sent to the corresponding arbiter 125 coupled to the given endpoint 115 and deduct a credit from the private credits 122 [second pool]. If there are no available credits in the agent's private credits 122 [second pool], then the agent node 120 will send a request to manager 130 for one of the credits in shared pool 135 [first pool]”; “[0024] If a credit is available in shared pool 135 [first pool], then manager 130 will send a credit to the agent node 120 and deduct the credit from shared pool 135 [first pool]. When agent node 120 receives the credit, the agent node 120 will notify the agent 105 and then the transaction is sent to the given endpoint 115A-N via the corresponding arbiter 125A-N. In another embodiment, the credit can be directly sent to the agent 105 and the agent will then send the transaction to the given endpoint 115A-N. If no credits are available in shared pool 135 [first pool], then the agent 105 will wait until credits become available in their own private credits 122 [second pool] or the agent 105 will wait until credits become available again in shared pool 135 [first pool]”; note that the second pool is considered to include all of the private credits 122A-N [second pool] assigned to all of the agent nodes 120A-N that correspond to the request queues 117A-N, respectively; as an example, the first queue and a second queue are considered to be two of the request queues 117A-N, such as the request queue 117A and the request queue 117B, respectively; at least a portion of the second pool is reserved for the request queue 117B [second queue] is considered to include a number of the private credits 122A-N [second pool] that are assigned to the agent node 120B to process for the request queue 117B [second queue])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bahirat to incorporate the teachings of Nachiappan to provide a solid-state drive of Bahirat having a command scheduler that dynamically assigns a command received from a host and stored in a host submission queue in the solid-state drive to a plurality of die queues and a plurality of command domain queues, with an apparatus of Nachiappan having a transaction-limit manager configured to partition a plurality of credits into N+1 portions for N agents, using one portion of the N+1 portions as a shared credit pool for use by any of the N agents.  Doing so with the solid-state drive of Bahirat would provide a number of credits in N+1 portions corresponds to a number of concurrent transactions that will cause a given endpoint to be operating at its maximum efficiency.  (Nachiappan, [0006])

Regarding claim 11, the claimed system comprises substantially the same steps or elements as those in claim 1.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 1 above.

Further regarding claim 11, Bahirat further teaches:
a processor; and (FIG. 8; “[0075] … The SoC 804 includes at least one Central Processing Unit (CPU) module 808, … The CPU module 808 includes at least one processor core 802”)
a memory, wherein the memory stores instructions that, when executed, cause the processor to:  (FIG. 8; “[0075] Although not shown, each of the processor core(s) 802 can internally include one or more instruction/data caches”; “[0087] To the extent various operations or functions are described herein, they can be described or defined as software code, instructions, configuration, and/or data. The content can be directly executable (“object” or “executable” form), source code, or difference code (“delta” or “patch” code). The software content of the embodiments described herein can be provided via an article of manufacture with the content stored thereon, or via a method of operating a communication interface to send data via the communication interface. A machine readable storage medium [memory] can cause a machine to perform the functions or operations described, and includes any mechanism that stores information in a form accessible by a machine (e.g., computing device, electronic system, etc.), such as recordable/non-recordable media (e.g., read only memory (ROM), random access memory (RAM), magnetic disk storage media, optical storage media, flash memory devices, etc.).”)

Regarding claim 2, the combination of Bahirat teaches the method of claim 1.

Bahirat further teaches:
wherein the command includes a data operation 20from the application running on a host, and the processing of the command includes performing the data operation with respect to a non-volatile storage medium.  (FIGs. 2-3; “[0025] … The solid-state drive controller 120 can initiate a command to read data stored in non-volatile memory dies 200 [non-volatile storage medium] and write data (“write” may also be referred to as “program”) to non-volatile memory dies 200 [non-volatile storage medium] in response to a request from a tenant (user) received over bus 144 from a host”; [0028]; “[0031] … Each host submission queue 202 is assigned to store only one type of operation (for example, a read or a write operation) for the user”; “[0035] The host enqueues an unthrottled command in host submission queues 202 in the solid-state drive 118 as an application executing in the host issues a request to the solid-state drive 118”)

Regarding claim 12, the claimed system comprises substantially the same steps or elements as those in claim 2.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 3, the combination of Bahirat teaches the method of claim 1.

Bavishi further teaches:
wherein the information on the first set of resources includes availability of the first set of resources for processing the command.  (FIG. 4; “[0074] In operation 410, the memory sub-system 110 transmits, and the host system 120 receives, an indication of an initial quantity [information] of read credits available [first set of resources] in the memory sub-system 110 [storage device] to accept read requests [command] from the host system 120”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bahirat to incorporate the teachings of Bavishi to provide a solid-state drive of Bahirat having a command scheduler that dynamically assigns a command received from a host and stored in a host submission queue in the solid-state drive to a plurality of die queues and a plurality of command domain queues, with a memory system of Bavishi having a memory sub-system that transmits, and a host system that receives, an indication of an initial quantity of read credits available in the memory sub-system to accept read requests from the host system.  Doing so with the solid-state drive of Bahirat would improve buffer management techniques that can reduce communication bottlenecks in buffering read and write requests that are transmitted from a host system to a memory sub-system for execution.  (Bavishi, [0013])

Regarding claim 13, the claimed system comprises substantially the same steps or elements as those in claim 3.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 3 above.

Regarding claim 6, the combination of Bahirat teaches the method of claim 1.

Nachiappan further teaches:
wherein a second portion of the second pool is reserved for the first queue.  (FIGs. 1-2, 6; [0021], [0023]-[0024], all supra; note that the second pool is considered to include all of the private credits 122A-N [second pool] assigned to all of the agent nodes 120A-N that correspond to the request queues 117A-N, respectively; as an example, the first queue is considered to be one of the request queues 117A-N, such as the request queue 117A; a second portion of the second pool is reserved for the request queue 117A [first queue] is considered to include a number of the private credits 122A-N [second pool] that are assigned to the agent node 120A to process for the request queue 117A [first queue])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bahirat to incorporate the teachings of Nachiappan to provide a solid-state drive of Bahirat having a command scheduler that dynamically assigns a command received from a host and stored in a host submission queue in the solid-state drive to a plurality of die queues and a plurality of command domain queues, with an apparatus of Nachiappan having a transaction-limit manager configured to partition a plurality of credits into N+1 portions for N agents, using one portion of the N+1 portions as a shared credit pool for use by any of the N agents.  Doing so with the solid-state drive of Bahirat would provide a number of credits in N+1 portions corresponds to a number of concurrent transactions that will cause a given endpoint to be operating at its maximum efficiency.  (Nachiappan, [0006])

Regarding claim 16, the claimed system comprises substantially the same steps or elements as those in claim 6.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 6 above.

Regarding claim 10, the combination of Bahirat teaches the method of claim 1.

Bahirat further teaches:
wherein the condition is availability of the second set of resources in the first pool.  (FIG. 7; “[0067] At block 704, if credit [first pool] is available for a domain to process the command, processing continues with block 706. If credit is not available, processing continues with block 712”; the domain credit pool 502 [second set of resources] includes credits of all domains; these credits include credits [first pool] available for a domain to process commands according to a credit per domain value of that domain; the condition is considered to be a determination at block 704 of FIG. 7 of whether the credits [first pool] available for a domain to process commands according to a credit per domain value of that domain)

Regarding claim 20, the claimed system comprises substantially the same steps or elements as those in claim 10.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 10 above.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat et al. (US 2020/0089537 A1), hereinafter “Bahirat”, in view of Bavishi et al. (US 2020/0050366 A1), hereinafter “Bavishi”, and Chidambaram Nachiappan et al. (US 2021/0326169 A1), hereinafter “Nachiappan”, as applied to claims 1 and 11 above, and further in view of Frandzel et al. (US 2018/0067772 A1), hereinafter “Frandzel”.

Regarding claim 4, the combination of Bahirat teaches the method of claim 1.

The combination of Bahirat does not teach wherein the synchronizing of the second set of resources includes: 5determining satisfaction of a criterion; determining a number of available resources in the first set of resources based on the satisfaction of the criterion; and setting a number of available resources in the second set of resources to be equal to the number of available resources in the first set of resources.    

However, Bavishi in view of Frandzel teaches:
wherein the synchronizing of the second set of resources includes: 
5determining satisfaction of a criterion; (Frandzel: FIG. 2; “[0035] … responsive to determining that the additional time-independent period has expired since the one or more entities were blocked from issuing additional I/O requests to the storage system, crediting the one or more entities with at least a portion of its fair share of system resources”; satisfaction of a criterion is considered to be the additional time-independent period has expired)
determining a number of available resources in the first set of resources based on the satisfaction of the criterion; and (Bavishi: FIG. 4; “[0074] In operation 410, the memory sub-system 110 transmits, and the host system 120 receives, an indication of an initial quantity [information] of read credits available [first set of resources] in the memory sub-system 110 [storage device] to accept read requests from the host system 120”) (Frandzel: FIG. 2; “[0035] … responsive to determining that the additional time-independent period has expired since the one or more entities were blocked from issuing additional I/O requests to the storage system, crediting the one or more entities with at least a portion of its fair share of system resources”; satisfaction of a criterion is considered to be the additional time-independent period has expired) (Bavishi teaches the host system 120 receives, an indication of an initial quantity [information] of read credits available [first set of resources] in the memory sub-system 110 [storage device] to accept read requests from the host system 120, and Frandzel teaches determining that the additional time-independent period has expired since the one or more entities were blocked from issuing additional I/O requests to the storage system; thus, one of ordinary skill in the art would be able to combine the teachings to receive an indication of an initial quantity [information] of read credits available [first set of resources] in a memory sub-system [storage device] to accept read requests from a host system upon determining that an additional time-independent period has expired in order to ensure a fair utilization of system resources using workload based, time-independent scheduling)
setting a number of available resources in the second set of resources to be equal to the number of available resources in the first set of resources.  (Bavishi: FIG. 4; “[0075] In operation 412, the host system 120 sets a quantity of available read credits [second set of resources] to equal the initial quantity [information of read credits available (first set of resources)] received in operation 410”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bahirat to incorporate the teachings of Bavishi to provide a solid-state drive of Bahirat having a command scheduler that dynamically assigns a command received from a host and stored in a host submission queue in the solid-state drive to a plurality of die queues and a plurality of command domain queues, with a memory system of Bavishi having a memory sub-system that transmits, and a host system that receives, an indication of an initial quantity of read credits available in the memory sub-system to accept read requests from the host system.  Doing so with the solid-state drive of Bahirat would improve buffer management techniques that can reduce communication bottlenecks in buffering read and write requests that are transmitted from a host system to a memory sub-system for execution.  (Bavishi, [0013])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bahirat to incorporate the teachings of Frandzel to provide a solid-state drive of Bahirat having a command scheduler that dynamically assigns a command received from a host and stored in a host submission queue in the solid-state drive to a plurality of die queues and a plurality of command domain queues, with a storage system of Frandzel that determines an additional time-independent period has expired and then provides a credit to one or more entities with at least a portion of its fair share of system resources.  Doing so with the solid-state drive of Bahirat would ensure a fair utilization of system resources using workload based, time-independent scheduling.  (Frandzel, [0013])

Regarding claim 14, the claimed system comprises substantially the same steps or elements as those in claim 4.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 4 above.

Regarding claim 5, the combination of Bahirat teaches the method of claim 4.

Frandzel further teaches:
wherein the criterion comprises an expiration of a time period.  (FIG. 2; “[0035] … responsive to determining that the additional time-independent period has expired since the one or more entities were blocked from issuing additional I/O requests to the storage system, crediting the one or more entities with at least a portion of its fair share of system resources”; the criterion is considered to be the additional time-independent period has expired)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bahirat to incorporate the teachings of Frandzel to provide a solid-state drive of Bahirat having a command scheduler that dynamically assigns a command received from a host and stored in a host submission queue in the solid-state drive to a plurality of die queues and a plurality of command domain queues, with a storage system of Frandzel that determines an additional time-independent period has expired and then provides a credit to one or more entities with at least a portion of its fair share of system resources.  Doing so with the solid-state drive of Bahirat would ensure a fair utilization of system resources using workload based, time-independent scheduling.  (Frandzel, [0013])

Regarding claim 15, the claimed system comprises substantially the same steps or elements as those in claim 5.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 5 above.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat et al. (US 2020/0089537 A1), hereinafter “Bahirat”, in view of Bavishi et al. (US 2020/0050366 A1), hereinafter “Bavishi”, and Chidambaram Nachiappan et al. (US 2021/0326169 A1), hereinafter “Nachiappan”, as applied to claims 6 and 16 above, and further in view of Darji (US 2021/0349657 A1), hereinafter “Darji”.

Regarding claim 7, the combination of Bahirat teaches the method of claim 6.

The combination of Bahirat does not teach wherein the second pool is dynamically determined based on a detected criterion.  

However, Darji teaches:
wherein the second pool is dynamically determined based on a detected criterion.  (“[0227] … a particular dynamic scaling service may operate in coordination with one or more QoS data services, as the ability to provide certain levels of performance as required by the QoS data service may be dependent upon having properly scaled storage resources (or other resources) [second pool]. For example, a user selecting a particular QoS data service that creates a requirement that the dataset must be accessible within [detected criterion] certain latency maximums, may immediately trigger one or more dynamic scaling services required to scale resources [second pool] in a way that the latency targets can be met”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bahirat to incorporate the teachings of Darji to provide a solid-state drive of Bahirat having a command scheduler that dynamically assigns a command received from a host and stored in a host submission queue in the solid-state drive to a plurality of die queues and a plurality of command domain queues, with a storage system of Darji having a particular dynamic scaling service that may operate in coordination with one or more QoS data services as an ability to provide certain levels of performance as required by a QoS data service that may be dependent upon having properly scaled storage resources.  Doing so with the solid-state drive of Bahirat would ensure that a dataset can be accessed using relatively low latency operations (e.g., reads, writes).  (Darji, [0216])

Regarding claim 17, the claimed system comprises substantially the same steps or elements as those in claim 7.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 7 above.

Regarding claim 8, the combination of Bahirat teaches the method of claim 7.

Bahirat in view of Darji further teaches:
20wherein the detected criterion comprises an identification of a quality of service requirement for the first queue.  (Bahirat:  FIGs. 1-2; “[0025] The solid-state drive controller 120 shown in FIG. 1 includes solid-state drive command queues 214 that are shown in FIG. 2. The solid-state drive command queues 214 are used by the bandwidth allocation and quality of service controller 148 shown in FIG. 1”; “[0026] The solid-state drive command queues 214 include host submission queues 202 [first queue]”) (Darji: “[0227] … a user selecting a particular QoS data service that creates a requirement that the dataset must be accessible within [detected criterion] certain latency maximums, may immediately trigger one or more dynamic scaling services required to scale resources in a way that the latency targets can be met”) (Bahirat teaches the host submission queues 202 [first queue] used by the bandwidth allocation and quality of service controller 148, and Darji teaches selection of a particular QoS data service that creates a requirement that the dataset must be accessible within [detected criterion] certain latency maximums may immediately trigger one or more dynamic scaling services required to scale resources in a way that the latency targets can be met; thus, one of ordinary skill in the art would be able to combine the teachings to scale resources and provide the resources for processing commands stored in host submission queues used by a bandwidth allocation and quality of service controller in order to meet latency targets)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bahirat to incorporate the teachings of Darji to provide a solid-state drive of Bahirat having a command scheduler that dynamically assigns a command received from a host and stored in a host submission queue in the solid-state drive to a plurality of die queues and a plurality of command domain queues, with a storage system of Darji having a particular dynamic scaling service that may operate in coordination with one or more QoS data services as an ability to provide certain levels of performance as required by a QoS data service that may be dependent upon having properly scaled storage resources.  Doing so with the solid-state drive of Bahirat would ensure that a dataset can be accessed using relatively low latency operations (e.g., reads, writes).  (Darji, [0216])

Regarding claim 18, the claimed system comprises substantially the same steps or elements as those in claim 8.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 8 above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat et al. (US 2020/0089537 A1), hereinafter “Bahirat”, in view of Bavishi et al. (US 2020/0050366 A1), hereinafter “Bavishi”, and Chidambaram Nachiappan et al. (US 2021/0326169 A1), hereinafter “Nachiappan”, as applied to claims 1 and 11 above, and further in view of Yang et al. (US 2019/0220189 A1), hereinafter “Yang”.

Regarding claim 9, the combination of Bahirat teaches the method of claim 1.

The combination of Bahirat does not teach allocating, by the storage device, one of the first set of resources based on storing 25the command in the hardware queue; processing the command by the storage device; and deallocating the one of the first set of resources based on completion of the processing of the command.  

However, Yang teaches:
allocating, by the storage device, one of the first set of resources based on storing 25the command in the hardware queue; (FIG. 2; “[0048] … The PSM 101 may allocate a part or all of the credits [one of the first set of resources] indicated by the second variable as the first credit to the first I/O request [command] from the waiting queue [second queue]”; [0088])
processing the command by the storage device; and -24- 112413689.11191946 - WB-202005-033-1-USO(FIG. 2; “[0049] … in response to the first credit [one of the first set of resources] being allocated to the first I/O request [command], the PSM 101 may send 230 a respective IRP to the storage device 103, to perform 240 a respective I/O operation on the private LUN in the storage device 103”)
deallocating the one of the first set of resources based on completion of the processing of the command.  (FIG. 2; “[0049] … in response to the first credit [one of the first set of resources] being allocated to the first I/O request [command], the PSM 101 may send 230 a respective IRP to the storage device 103, to perform 240 a respective I/O operation on the private LUN in the storage device 103 … In response to the I/O operation being completed, the storage device 103 may send 250 an IRP completion acknowledgement to the PSM 101. In response to receiving the IRP completion acknowledgement, the PSM 101 may recycle 260 the first credit [one of the first set of resources] for use by subsequent I/O requests”; deallocating is considered to be recycle 260 the first credit [one of the first set of resources] for use by subsequent I/O requests)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bahirat to incorporate the teachings of Yang to provide a solid-state drive of Bahirat having a command scheduler that dynamically assigns a command received from a host and stored in a host submission queue in the solid-state drive to a plurality of die queues and a plurality of command domain queues, with a storage system of Yang having a persistent storage manager (PSM) that may allocate a part or all of credits to an I/O request from a waiting queue.  Doing so with the solid-state drive of Bahirat would guaranteed a performance of an I/O for configuration information, i.e., the I/O must be completed within a required time.  (Yang, [0003], [0038])

Regarding claim 19, the claimed system comprises substantially the same steps or elements as those in claim 9.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 9 above.

Further regarding claim 19, Yang further teaches:
10transmit a signal for deallocating the one of the first set of resources based on completion of the processing of the command.  (“[0049] … in response to the first credit [one of the first set of resources] being allocated to the first I/O request [command], the PSM 101 may send 230 a respective IRP to the storage device 103, to perform 240 a respective I/O operation on the private LUN in the storage device 103 … In response to the I/O operation being completed, the storage device 103 may send 250 an IRP completion acknowledgement [signal] to the PSM 101. In response to receiving the IRP completion acknowledgement [signal], the PSM 101 may recycle 260 the first credit [one of the first set of resources] for use by subsequent I/O requests”; deallocating is considered to be recycle 260 the first credit [one of the first set of resources] for use by subsequent I/O requests, in response to receiving the IRP completion acknowledgement [signal])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136